Citation Nr: 1228788	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical strain, to include as secondary to service-connected lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied the Veteran service connection for a neck condition.  In a June 2007 rating decision, the RO, inter alia, confirmed and continued the denial of service connection for a neck condition.  In an August 2007 rating decision, the RO confirmed and continued the previous denial of service connection for a neck condition.  The Veteran filed a notice of disagreement (NOD) in July 2007, and the RO issued a statement of the case (SOC) in July 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2008. 

In September 2009, the Veteran and his daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In January 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an October 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Veteran has submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  Review of the electronic record discloses no evidence pertinent to this matter.


For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instruction, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In this case, the Veteran contends that he has a cervical spine disability that was caused or aggravated by his service connected lumbar strain disability.  

In the January 2010 remand, the Board instructed that the Veteran should undergo VA examination to resolve whether service connection is warranted for cervical strain to include as secondary to a service connected lumbar strain.  As there had been a prior VA examination that had determined the Veteran's cervical strain was not related to service on a direct basis, this examination was to be limited to the secondary issue.  The Board pointed out that there was medical evidence suggesting a possible cervical disability resulting from a service connected lumbar spine disorder (shown in a July 2009 VA record where the doctor noted the presence of cervical pain possibly related to cord compression).  At the time such evidence was generated, he had a compression shown in his left L5 region.  The Board requested that the examination be an orthopedic examination by an appropriate physician.  

Prior to such examination, additional evidence was also obtained, including Social Security records.  Among the evidence contained in the Social Security records was an April 2002 orthopedic evaluation which noted a history of neck pain beginning while attending "work hardening" therapy for his back.  This further raises the possibility of aggravation by the service connected lumbar spine condition, to include from therapy for the back.  Additionally the Board notes that an October 2000 VA neurology note also revealed a history of neck pain and upper back pain having developed after he did physical therapy for his lumbar spine, after undergoing surgery.

Pursuant to the Board's January 2010 remand request, the Veteran underwent a VA examination in September 2010, which resulted in a diagnosis of multiple cervical spine disabilities including degenerative joint and disc disease of the cervical spine, central canal stenosis with cord impingement at C3-4 and C4-5, and cervical spine strain.  The examiner opined that based on obtaining the history, performing the examination, and review of the current evidence based on review of the claims file, and based on current medical literature he is aware of, the diagnosed cervical spine conditions were less likely than not caused by or aggravated by the Veteran's service connected lumbar strain.  However, the Board finds that the January 2010 opinion is inadequate.  As noted above, the January 2010 examiner indicated that his opinion was based both on review of the claims file, and current medical literature, as well as examination of the Veteran.  Absent further explanation as to what the evidence of record was relied on to support his opinion, the medical literature relied on, and in light of a failure to discuss the potentially favorable evidence as described above , the Board finds the January 2010 opinion to be inadequate due to lack of sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions 

Because the record still does not include an adequate medical opinion that includes a more thorough discussion of the medical evidence relied upon in providing the unfavorable opinion, or the medical literature reviewed to support this opinion, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, regarding any medical literature relied upon by the examiner; copies of such should be associated with the claims file.  The Board emphasizes that VA adjudicators are not permitted to render actual or seemingly independent medical determinations (Colvin v. Derwinski, 1 Vet. App. 171 (1991)) or to rely on medical evidence (to include medical research) outside of the record without first giving the claimant notice and an opportunity to comment (see Thurber v. Brown, 5 Vet. App. 119 (1993). 

Thus, the RO should forward the claims file to the individual who conducted the prior examination for a supplemental medical opinion.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is unavailable, or is unable to provide the requested opinion without first examining the Veteran. 

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication-to include evidence submitted directly to the Board.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to the examiner who conducted the September 2010 examination for a comprehensive review of the record and an addendum opinion as to the nature and etiology of the cervical spine disability.  If this examiner is no longer available, the claims file should be forwarded to an appropriate VA physician to obtain such an opinion.  

The physician should clearly identify all current cervical spine disability/ies.  Then, with respect to each diagnosed cervical spine disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (was caused or is aggravated (i.e., worsened beyond natural progression) by the Veteran's service- connected lumbar strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  If further examination is needed to provide such an opinion, one should be conducted.  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.  If any medical literature is used to support any opinion, a copy of such literature should be associated with the claims file.  

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for a cervical strain, to include as secondary to a service-connected lumbar strain, in light of all pertinent evidence (to particularly include all that added to and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


